Citation Nr: 0621580	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-42 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision, the RO 
granted entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned a 50 percent disability 
rating for that disability.  The veteran perfected an appeal 
as to the initial 50 percent rating assigned.

Because the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, the Board has identified this claim on the title 
page as involving the propriety of the initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep impairment; 
frequent nightmares, flashbacks, and intrusive thoughts; 
anger; an exaggerated startle response; difficulty adapting 
to stressful situations; avoidance behavior; social 
isolation; and difficulty sustaining employment.

2.  The evidence shows that the veteran is retired; and that 
his PTSD is not productive of total occupational and social 
impairment with such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; that he is in 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
December 2004.  In that letter, the RO informed the veteran 
of the types of evidence needed in order to substantiate his 
claim of entitlement to a higher initial disability rating 
for his PTSD.  VA has also informed the veteran of the types 
of evidence necessary to establish such claims, the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As noted, the letter was issued in December 
2004.  Thereafter, he was afforded an opportunity to respond, 
and the RO subsequently reviewed the claim again and issued a 
supplemental statement of the case in August 2005.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that a 70 percent schedular rating is warranted.  The 
RO has the responsibility now to address any questions as to 
notice with respect to the appropriate effective date to be 
assigned for that grant.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Analysis of Rating for PTSD

In a May 2004 rating decision, the RO granted service 
connection for PTSD; and under Diagnostic Code 9411, assigned 
an initial disability rating of 50 percent.  The veteran 
appealed from that decision.  

In the veteran's statements, he essentially argues that his 
PTSD is much more disabling than reflected by the current 50 
percent evaluation.  In support, he points out that his 
treating psychiatrist has made findings that his PTSD 
symptoms caused "major impairment."  He also points out 
that his treating psychiatrist has assigned a global 
assessment of functioning (GAF) score of 33.  
 
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

The veteran's PTSD is assigned a disability rating of 50 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2005).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows several Global Assessment of 
Functioning (GAF) scores have been assigned since the 
approximate time of the filing of the veteran's claim.  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating 
to be assigned. VAOPGCPREC 10-95.  However, a GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies as to the GAF scores assigned and 
considered in this decision.  A GAF score ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  DSM-IV.

A GAF score from 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.
 
A GAF score from 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (i.e., few friends, 
conflicts with peers or co-workers).  Id.
 
The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

During the course of this appeal, the veteran was afforded 
formal VA psychiatric examinations in May 2004 and August 
2005.  The record also contains private and VA treatment 
records showing treatment including for his PTSD.

Private treatment records include a November 2003 private 
examination of the veteran's psychiatric complaints by John 
C. Lindgren, M.D.  During that evaluation, the veteran 
reported symptoms of daily intrusive thoughts, very frequent 
distressing dreams, very frequent flashbacks, distress at 
exposure to triggers reminding him of past trauma, avoidance 
of conversations about past service, anhedonia, detachment 
from others restricted affect, sleep disturbance, 
irritability and anger outbursts, hyper-vigilance, and 
exaggerated startle response.  At the time, the veteran had 
had two failed marriages, and was currently self-employed as 
a mechanic and in landscaping.

On mental status examination, the veteran was pleasant and 
cooperative; wore normal dress and expressed normal speech.  
He was depressed and anxious in mood.  His affect was 
congruent.  His thought process was linear.  He had no 
current hallucinations or delusions; and no current suicidal 
or homicidal ideation.  His cognition was grossly intact, and 
his judgment and insight were fair.  Dr. Lindgren diagnosed 
PTSD, chronic, severe; major depression, recurrent, severe; 
and past history of alcohol abuse; and estimated the 
veteran's GAF score to be 33.   Dr. Lindgren opined that due 
to the PTSD, the veteran is unable to sustain social 
relationships; is unable to sustain work relationships; and 
therefore Dr. Lindgren considered the veteran permanently and 
totally disabled and unemployable. 

The report of a May 2004 VA examination shows that the 
veteran reported having nightmares and sleep disturbance.  He 
had trouble falling and staying asleep, with nightmares five 
or six times a week.  He also reported that he had intrusive 
thoughts; and was anxious, easily startled, hyper-vigilant, 
and uncomfortable in crowds, which he avoids.  He reported 
that he was short-tempered.  He reported that he had not made 
any suicide attempts and did not have panic attacks.  He 
reported that he had not had any inpatient treatment but did 
have outpatient treatment with a private psychiatrist for the 
last year.  He was taking Paxil and Seroquel medication, 
which helps some, but makes him sleep too much.

On examination, he was alert and cooperative.  There were no 
loose associations or flight of ideas; no bizarre motor 
movements or ticks; and his mood was a bit tense but 
cooperative and friendly.  His affect was appropriate.  He 
reported having nightmares and intrusive thoughts, but no 
homicidal or suicidal ideation or intent.  He demonstrated no 
impairment of thought processes or communications.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His remote and 
recent memory appeared to be adequate.  His insight, 
judgment, and intellectual capacity all appeared to be 
adequate.

After examination, the report contains Axis I diagnoses of 
PTSD, and alcohol abuse in remission.  The examiner estimated 
the veteran's GAF score to be 53.

Private treatment records dated from 2003 to January 2005 
shows that the veteran was seen periodically by Dr. Lundgren 
through January 2005.  In a November 2004 statement, Dr. 
Lundgren provided an update and summary on the veteran's 
treatment for PTSD.  At that time, the working Axis I 
diagnoses were (1) PTSD, chronic, severe; (2) major 
depression, recurrent, severe; (3) past history of alcohol 
abuse.  The examiner estimated the veteran's GAF score to be 
33.  Dr. Lindgren opined that due to the PTSD, the veteran is 
still unable to sustain social relationships; is unable to 
sustain work relationships; and therefore Dr. Lindgren 
considered the veteran permanently and totally disabled and 
unemployable. 

The report of an August 2005 VA examination shows that the 
veteran reported having nightmares and sleep disturbance.  He 
also had intrusive thoughts, and was anxious, easily 
startled, and hyper-vigilant.  He was uncomfortable in crowds 
and avoids them.  He stated that he had difficulty with his 
temper.  He reported that he did not have a current problem 
with alcohol or drugs, but he drinks about a half pint of 
liquor every two weeks.  He reported that he had had 
outpatient psychiatric treatment for the last three years, 
and was currently taking Trazodone, Wellbutrin, and 
Clonazepam.

The veteran reported that he had not worked since 2001, 
stating that he could not stand the mental pressure.  He also 
stated that he was having intermittent claudication of his 
legs, which led him to stop working.

On examination, the veteran was alert and cooperative, and 
casually dressed.  There were no loose associations or flight 
of ideas, no bizarre motor movements or tics, and his affect 
was appropriate.  There was no homicidal or suicidal ideation 
or intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three.  His memory both remote and recent appeared to be 
adequate.  His insight and judgment was marginal.  His 
intellectual capacity was adequate.  

After examination, the report contains Axis I diagnoses of 
(1) PTSD, and (2) alcohol abuse, in remission.  Under Axis V, 
the examiner estimated the veteran's GAF score to be 49, 
"with serious impairment of psychosocial functioning."

VA treatment records through August 2005 show treatment for 
various conditions.  In April 2005, the veteran's GAF score 
was estimated to be 45.  An August 2005 treatment record 
shows that the veteran was involved in PTSD group therapy.  
At that time, the veteran's GAF score was estimated to be 55. 
 
Following a careful review of the evidence, the Board finds 
that the veteran's disability picture due to his PTSD most 
closely approximates the criteria for a 70 percent rating.  
In reaching this determination, the Board notes that since 
2003, VA examiners, and private and VA treatment providers, 
who have examined the veteran on an outpatient basis for 
treatment purposes or have evaluated him to assess the 
nature, extent and severity of his service-connected PTSD, 
have estimated that his GAF score was between 33 and 55.  
During the most recent VA examination, the GAF score was 
estimated to be 49, and during treatment proximate to that 
time, the score was estimated to be 45.

As indicated above, scores between 41 and 48 are consistent 
with a person having serious impairment in social and 
occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  A score of 33, 
assigned by the veteran's treating psychiatrist, indicates 
major impairment in several areas.  The Board notes that some 
of the medical evidence shows milder symptoms, including GAF 
scores of 53 (indicating moderate symptoms) during a May 2004 
VA examination.  

However, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, the Board finds for 
the above reasons that the criteria for a 70 percent rating 
are more nearly approximated.  See 38 C.F.R. §§  4.3, 4.7.  
Accordingly, entitlement to a 70 percent disability rating 
has been shown, and is granted.

The Board further finds, however, that the veteran's PTSD 
does not warrant an evaluation in excess of 70 percent 
because his symptoms have not caused total social and 
occupational impairment.  The evidence shows the veteran is 
retired from the U.S. Postal Service after a career there of 
more than 30 years; and he has had some social relationships.  

In addition, the evidence affirmatively indicates that the 
condition is not productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
being in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the preponderance of the evidence is against a finding that 
the condition warrants a total schedular evaluation.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is also no showing that the veteran's psychiatric 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 70 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2005).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


